Citation Nr: 1617195	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes on appeal before the Board of Veterans' Appeals  (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied claims for service connection for PTSD and for MDD.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD and MDD diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

In September 2014, the Board remanded this matter for additional development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he has an acquired psychiatric disability, to include PTSD, related to an incident in service where he was attacked and hit on the head with a gun.  

An April 1973 private hospital record noted that the Veteran was in a fight of some sort; he was vague about the details, but reported that he was hit in the head several times with a pistol butt.  A November 1973 VA social service note reflects that the Veteran stated when stationed at Fort Buchanan, he was going home during a weekend pass and was beaten by a group of 2 persons until he lost consciousness.  A December 1973 VA medical record notes that the Veteran reported feeling jittery and nervous.     

During a May 1995 RO hearing, the Veteran testified that he was on his way home when some people told him to stop, following which he and a friend were attacked.  He explained that the group put a gun to his forehead, and hit him with the gun butt.   

A February 1997 VA medical record notes that the Veteran is not followed by mental health, but was given Lorazepam by his primary care physician; he entry noted that he was followed by neurology for posttraumatic headaches.  The Veteran complained that he was anxious at home, and had nightmares of the incident where he saw a gun to his head; the diagnosis was anxiety and insomnia due to medical condition.  A February 1998 VA medical record notes that the Veteran stated he had been unable to sleep (chronically) since a traumatic event in 1973; the diagnostic impression was PTSD, major depression, single episode.  

An August 1998 VA mental disorders examination report reflects that the Veteran reported that he became nervous when remembering the incident.  Objective findings included that the Veteran resisted talking about the incident and avoided giving details about his symptoms and history. The diagnosis was anxiety disorder, not otherwise specified (NOS), and dependent personality traits.  An April 2003 VA mental disorder examination report reflects a diagnosis of depressive disorder, NOS.  The examiner noted that during hospitalization and treatment with antidepressants, the Veteran showed improvement, but he appears to be emotionally depressed and overwhelmed by his family and financial situation.  

An October 2005 VA psychiatry record noted that the Veteran often saw and heard the person which at times had commanded him to harm himself.  He admitted to a past history of self-harm behavior by jumping from the roof of his home in 1995-96.  The diagnostic impression was organic mental disorder associated with Axis III physical condition (status post brain injury, hypertension and headaches by history, and glaucoma), rule out mood disorder secondary to brain injury, rule out major depression with psychotic features, rule out PTSD, and rule out dementia with behavior disturbance by history.  

An October 2008 VA examination report reflects that the examiner determined that the criteria for a diagnosis of PTSD were not met.  The diagnosis was major depression, chronic, with some psychotic features.  No opinion as to etiology was provided. 

An August 2009 VA hospital discharge summary reflects that the Veteran is diagnosed with PTSD with dissociative like features and major depressive disorder, recurrent and severe.  In a summary, the Veteran was found to have had several episodes of self-harm that occur during dissociative episodes that are triggered by events or situation that make him recall the traumatic event in 1973.  

An October 2014 VA PTSD examination report reflects that the VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  He has a diagnosis of depressive disorder, NOS.  The examiner noted that the Veteran's first encounter with a mental health professional was in the 1990s.  A review of the record found that the Veteran's first encounter with a psychiatrist was in January 2003 and a social worker in February 1999, due to economic problems and the burden of caring for two disabled children.  The Veteran described his in service stressor as while on leave he suffered a carjacking incident resulting in an episode of loss consciousness.  The VA examiner opined that a temporal relationship between the neuropsychiatric disorder and the Veteran's military service is not established. 

A March 2015 VA psychiatric note reflects that the Veteran has a diagnosis of anxiety state, NOS, recurrent depressive disorder -psychotic, PTSD, and dissociative disorder, NOS.  The current diagnosis was PTSD with dissociative like features and rule out major depression with psychiatric features.  The Veteran stated that he has had a psychiatric condition since he sustained a head injury in service, when he was hit on head with a gun during a carjacking attempt.  Since then, he has suffered from nightmares and flashbacks of the assault.  He is also experiencing "face confusion" whenever someone screams at him.  

Pursuant to the Board's September 2014 remand, he was afforded an October 2014 VA examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The October 2014 VA examiner provided that the Veteran did not meet the criteria for a diagnosis of PTSD and a negative nexus opinion between his currently diagnosed depressive disorder and service.  The rationale appears to be based on the absence of records documenting that the Veteran sought treatment until February 1999, when a VA social worker record suggesting that the Veteran's mental health disabilities were due to economic problems and the burden of caring for two disabled children.  However, the examiner never addressed the following:  records earlier than February 1999 noting  psychiatric symptoms, the testimony the Veteran provided in 1995, the Veteran's contentions of ongoing symptoms since the incident in service, and the VA medical records suggesting that his psychiatric symptoms may be related to the incident in service or a service connected disability (an October 2005 VA psychiatry record suggests that the Veteran may have an organic mental disorder associated with a physical condition, including post traumatic headaches and traumatic brain injury).  Consideration of all theories of entitlement raised by the claimant or the evidence of record as part of the non-adversarial administrative adjudication process is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In this case, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

In addition, the AOJ should ensure that all documents in the Spanish language are translated on remand.

Accordingly, the case is REMANDED for the following action:

1.  Translate all documents which are in Spanish and associate the translations with the record.

2.  Notify the Veteran of what information and evidence is necessary to substantiate a claim for secondary service connection.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 4398   (1995).

3.  Then, schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist who has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report.  The examiner should attempt to reconcile the current opinion with the other opinions of record.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service. 

(c) With regard to any diagnosed psychiatric disorders of record, including major depressive disorder, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any of the disorders is related to the Veteran's active service.  The examiner must also consider the Veteran's statements and testimony regarding onset and continuity of symptomatology.  

(d) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is proximately due to or caused by a service-connected disability.  

(e) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is aggravated by a service-connected disability.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The report of examination should include a complete rationale for all opinions expressed. 

4.  Then, readjudicate the issue on appeal.  If the action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


